Title: [To Thomas Jefferson from George Muter, before 27 November 1780]
From: Muter, George
To: Jefferson, Thomas


[Richmond, before 27 Nov. 1780. Extract of a letter from George Muter to William Davies, 27 Nov. 1781, in War Office Letter Book (Vi): “From my earnest wish to do all manner of Justice to the Continent as well as the State, and thereby comply with your requisitions, everything in my power shall be done in concert with and under the General’s [i.e., Steuben] direction, in the quickest and best manner possible, and every assistance I can afford Capt. Reed in the execution of his duty shall be most readily afforded. I have already written to the Governor on the Subject, but have not yet received his Answer.” Muter’s letter to TJ has not been located.]
